                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: donna.wittig@akerman.com
                                                             7   Attorneys for Plaintiff Federal Home Loan Mortgage Corporation
                                                             8                                    UNITED STATES DISTRICT COURT
                                                             9                                            DISTRICT OF NEVADA
                                                            10

                                                            11   FEDERAL HOME                 LOAN      MORTGAGE          Case No.: 2:17-cv-01786-APG-GWF
                                                                 CORPORATION,
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                                                   Plaintiff,             STIPULATION   AND     ORDER   FOR
                      LAS VEGAS, NEVADA 89134




                                                            13                                                            EXTENDING     REPLY      DEADLINE
AKERMAN LLP




                                                                 vs.                                                      REGARDING MOTION FOR SUMMARY
                                                            14                                                            JUDGMENT [ECF NO. 29]
                                                                 MIRAGE PROPERTY, LLC; and GREEN
                                                            15   VALLEY SOUTH OWNERS ASSOCIATION                          [FIRST REQUEST]
                                                                 NO. 1,
                                                            16
                                                                                                   Defendants.
                                                            17

                                                            18                Plaintiff Federal Home Loan Mortgage Corporation (Freddie Mac), defendant Mirage

                                                            19   Property, LLC (Mirage) and defendant Green Valley South Owners Association No. 1 (Green

                                                            20   Valley), stipulate as follows:

                                                            21                Freddie Mac filed its motion for summary judgment on November 5, 2018. (ECF No. 29.)

                                                            22   Mirage filed its opposition on November 19, 2018, though it was not due until November 26, 2018.

                                                            23   (ECF No. 32.) Freddie Mac’s reply deadline is December 3, 2018.

                                                            24                Freddie Mac’s counsel requests additional time to reply to the arguments made in Mirage’s

                                                            25   opposition. The parties agree the time for Freddie Mac to file its reply to Mirage's opposition shall

                                                            26   be extended to December 10, 2018, the original deadline Freddie Mac would have had had Mirage

                                                            27   not filed its response early.

                                                            28   ...

                                                                                                                      1
                                                                 47071541;1
 1                This request is made because Freddie Mac did not anticipate having to file its reply on

 2   December 3, 2018, due to Mirage's early-filed response to Freddie Mac's summary judgment motion.

 3   This stipulation is not made to cause delay or prejudice any party.

 4                DATED December 4th, 2018.

 5   AKERMAN LLP                                             MORTENSON & RAFIE, LLP

 6   /s/ Donna M. Wittig _______________                     /s/ Peter B. Mortensen
     MELANIE D. MORGAN, ESQ.                                 PETER B. MORTENSON, ESQ.
 7   Nevada Bar No. 8215                                     Nevada Bar No. 5725
     DONNA M. WITTIG, ESQ.                                   DARIUS F. RAFIE, ESQ.
 8   Nevada Bar No. 11015                                    Nevada Bar No. 6465
     1635 Village Center Circle, Suite 200                   RICHARD R.K. WALTJEN, ESQ.
 9   Las Vegas, Nevada 89134                                 Nevada Bar No. 13416
     Attorneys for Plaintiff Federal National                10781 W. Twain Avenue
10   Mortgage Corporation                                    Las Vegas, Nevada 89135
                                                             Attorneys for Defendant Mirage Property, LLC
11
     GORDON REES SCULLY MANSUKHANI LLP
12
     /s/ Robert S. Larsen_______________
13   ROBERT S. LARSEN, ESQ.
     Nevada Bar No. 7785
14   DAVID T. GLUTH, III
     Nevada Bar No. 10596
15   300 S. 4th Street, Suite 1550
     Las Vegas, Nevada 89101
16   Attorneys for Defendant Green Valley South
     Owners Association No. 1
17

18
                                                       IT IS SO ORDERED.
19

20

21                                                      UNITED STATES DISTRICT COURT JUDGE
22                                                      Dated: December 4, 2018.
                                                        DATED
23

24

25

26

27

28
                                                         2
     47071541;1
